      Case 1:96-cr-00317-DC Document 214 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA               :

              - against -              :           ORDER

RICARDO MORALES,                       :           96 Cr. 317 (DC)

                       Defendant.      :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

          On January 15, 2021, this Court set the following

briefing schedule with respect to Defendant Ricardo Morales's

motion for compassionate release: counsel for Mr. Morales was

directed to file supplemental papers by January 29, 2021, and

the Government was directed to file opposition papers, if any,

by February 12, 2021.    Dkt. No. 209.     Mr. Morales filed

supplemental papers on January 29, 2021.       Dkt. No. 211.     To

date, the Government has not filed any opposition, and it has

not responded to the Court's telephone calls.        If the Government

wishes to file an opposition, it shall do so by April 19, 2021;

if the Government fails to do so, the Court will decide the

motion without the benefit of any further input from the

Government.
         Case 1:96-cr-00317-DC Document 214 Filed 04/12/21 Page 2 of 2



            SO ORDERED.

Dated:      New York, New York
            April 9, 2021

                                           ______________
                                           DENNY CHIN
                                           United States Circuit Judge
                                           Sitting by Designation




                                     -2-
